Christopher C. MoGrath, S.
The petitioner and his associate counsel rendered faithful and competent legal services over a period of years for the respondent, Eleanor F. Pezdir. Without justification, respondent, Eleanor F. Pezdir, terminated their services during the pendency of a contested proceeding to judicially settle the account of the administratrix. The amount sought by the attorneys was consonant with the services which they rendered. The circumstances under which the services of the attorneys were terminated were suspicious, but no evidence of fraud was clearly established. In the absence of fraud, this court may not permit the petitioners to pursue the contest (Frear v. Lewis, 201 App. Div. 660).
The account filed fails to set forth any assets of respondent, Eleanor F. Pezdir, in the hands of the administratrix. Since the allowance of counsel fees can be made only if there are general funds of the distributee in the hands of the administratrix, no direction herein can be made (Matter of Adler, 285 App. Div. 889; Matter of Davis, 10 Misc 2d 347, 351).
It is regrettable that the reprehensible conduct of the respondent, Eleanor F. Pezdir, makes it incumbent upon the petitioner and his associate counsel to seek their remedy in another forum.
Settle decree.